IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


EAST ROCKHILL TOWNSHIP                    : No. 264 MAL 2019
                                          :
                                          :
             v.                           : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
EAST ROCKHILL TOWNSHIP ZONING             :
HEARING BOARD AND JAMES                   :
BURKEY                                    :
                                          :
                                          :
PETITION OF: JAMES BURKEY


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.